Citation Nr: 0322184	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  02-00 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an initial compensable rating for bruxism.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to 
October 1979.

This matter initially came to the Board of Veterans' Appeals 
(Board) from a November 2001 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa.  The RO granted entitlement to service connection for 
bruxism.  A noncompensable evaluation was assigned, effective 
October 11, 2000.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs (or VBA AMC) to provide 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and 38 C.F.R. 
§ 3.159(b), as recently amended, require VA to inform a 
claimant of which evidence VA will provide and which evidence 
the claimant is to provide, and remanding where VA failed to 
do so.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  



The VCAA was signed into law in November 2000, and was 
clearly in effect when the veteran filed his notice of 
disagreement and substantive appeal in 2001.  However, a VCAA 
letter to the veteran has not been issued.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45, 
620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

In view of the foregoing, and in order to fully and fairly 
adjudicate the veteran's claims, the case is REMANDED to the 
VBA AMC for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

2.  The VBA AMC should furnish the 
appellant a development letter consistent 
with the notice requirements of the VCAA, 
as clarified by Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The VBA AMC 
should advise the appellant that he has 
up to one year after the letter is 
provided to submit additional evidence, 
and that, if the case is returned to the 
Board, the will not be able to adjudicate 
the claim prior to the expiration of the 
one-year time period unless the appellant 
indicates that he has no additional 
evidence to submit or waives the one-year 
response period.  

3.  The VBA AMC should then conduct any 
necessary development brought about by 
the appellant's response.

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO.  



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


